Order filed August 23, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-18-00034-CV
                                    __________

   DESTINATION DEVELOPMENT PARTNERS, INC. ET AL.,
                     Appellants
                                          V.
                              SUZANN RUFF, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C46164


                                     ORDER
      Destination Development Partners, Inc. and several related entities, including
CM Resort LLC, filed an appeal from a portion of an interlocutory order signed by
the trial court on January 30, 2018. CM Resort LLC has now filed in this court a
suggestion of bankruptcy. See TEX. R. APP. P. 8.1. CM Resort LLC indicates that
on August 15, 2018, it filed a petition for relief under Chapter 11 of the United States
Bankruptcy Code. The notice of bankruptcy complies with TEX. R. APP. P. 8.1.
Therefore, pursuant to TEX. R. APP. P. 8.2, we abate this appeal. The parties are
requested to inform this court of the resolution of the bankruptcy proceedings or any
other event that would allow this appeal to be reinstated. See TEX. R. APP. P. 8.3.
        This appeal is abated.


                                                                   PER CURIAM


August 23, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2